PATTERSON, Judge.
Lavanure Zimmerman appeals the summary dismissal of his petition for post-conviction relief, filed pursuant to A.R.Crim.P. 32. In his petition, he attacks the validity of his 1991 convictions for murder and for assault in the third degree. The trial court dismissed the petition as premature because, at the time, the appellant’s direct appeal from those convictions was pending on a petition for a writ of certiorari in the Alabama Supreme Court. The supreme court denied the appellant’s petition without opinion. [Ms. 1911528, August 21, 1992] - So.2d - (Ala.1992).
The state, in the interest of finality and citing A.R.App.P. 4 and A.R.Crim.P. 32.4, requests in its brief that we remand this proceeding to the trial court for its consideration of the Rule 32 petition. We accede to this request, and, in the interest of finality as well as judicial economy, remand this case to the trial court with instructions to set aside its order of dismissal and to restore the petition to the docket for appropriate disposition.
REMANDED WITH INSTRUCTIONS. 
All Judges concur.